IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA



                                October 18, 2019


PHYLIS HEID,                             )
                                         )
           Appellant,                    )
                                         )
v.                                       )         Case No. 2D18-737
                                         )
FLORIDA INSURANCE GUARANTY               )
ASSOCATION,                              )
                                         )
           Appellee.                     )
                                         )


BY ORDER OF THE COURT:


     The opinion issued on October 11, 2019, is withdrawn.




I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




MARY ELIZABETH KUENZEL, CLERK